NOT FOR PUBLICATION                      FILED
                      UNITED STATES COURT OF APPEALS                     MAR 22 2022

                                FOR THE NINTH CIRCUIT                 MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS



ALEJANDRO MOTIN-LOPEZ,                            No. 15-73158

                  Petitioner,                     Agency No. A095-751-704

    v.
                                                  MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,
                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                Submitted March 17, 2022**
                                 San Francisco, California

Before: W. FLETCHER, GOULD, and COLLINS, Circuit Judges.

         Alejandro Motin-Lopez, a citizen and native of Honduras, petitions for

review of the decision of the Board of Immigration Appeals (“BIA”) affirming the

order of the Immigration Judge (“IJ”) denying his applications for withholding of

removal and protection under the Convention Against Torture (“Torture

Convention”).1 We have jurisdiction pursuant to § 242(a)(1) of the Immigration

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
   The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
1
    Motin-Lopez forfeited any challenge to the agency’s denial of his asylum claim
and Nationality Act, 8 U.S.C. § 1252(a)(1), and we review the agency’s legal

conclusions de novo and its factual findings for substantial evidence. Bringas-

Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc). Under the

substantial evidence standard, the “administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B). We deny the petition.

      1. Substantial evidence supports the agency’s determination that Motin-

Lopez failed to establish “a ‘clear probability’ of future persecution” on account of

his “race, religion, nationality, political opinion, or membership in a particular

social group.” Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (citation

omitted); see also 8 U.S.C. § 1231(b)(3)(A). Although Motin-Lopez was robbed

by gang members on multiple occasions,2 he failed to show that “gang members

were or would be motivated to harm [him] on account of his membership in a

family that owned a small business.” On this record, the agency permissibly

concluded that any harm he had experienced or might face arises from general

criminal activity by gangs and not on account of a protected ground. Motin-


by failing to address that ruling in his opening brief. See Velasquez-Gaspar v.
Barr, 976 F.3d 1062, 1065 (9th Cir. 2020).
2
  Motin-Lopez also argues that the agency failed to consider that on three
occasions he was temporarily detained by military officials. However, Motin-
Lopez did not raise this argument on appeal to the BIA, and we therefore lack
jurisdiction to consider this unexhausted issue. See Barron v. Ashcroft, 358 F.3d
674, 677–78 (9th Cir. 2004).

                                           2
Lopez’s claim for withholding of removal was therefore properly rejected.

      2. Substantial evidence also supports the agency’s conclusion that Motin-

Lopez failed to show that “it is more likely than not that he . . . would be tortured if

removed” to Honduras. 8 C.F.R. § 1208.16(c)(2); see also Garcia-Milian v.

Holder, 755 F.3d 1026, 1033 (9th Cir. 2014). Although Motin-Lopez contends

that the agency failed adequately to consider country conditions evidence, the IJ’s

ruling was based on the entire record, which (at the IJ’s request) included the

country conditions reports, and the BIA specifically referenced those reports in its

decision. See Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011). Here, those

reports contain evidence that, although significant corruption exists in Honduras,

“[t]he government took steps to prosecute and punish officials who committed

abuses.” Viewing the record as a whole, we cannot say that a reasonable factfinder

would be compelled to conclude that it is more likely than not “a Honduran official

would acquiesce in any torture” that might be “inflicted . . . by gang members.”3

      The petition for review is DENIED.




3
 Motin-Lopez contends that the agency violated his due process rights, but he
presents no argument in support of that claim beyond the other points that we have
already rejected. He has therefore failed to show any due process violation.

                                           3